Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 08/03/2021. 
Claims 1-39 are pending in this application. 
Claims 1, 10, 18 and 25 are independent claims. 
Claims 1-24 are currently amended. 
This Office Action is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is compared to claim 1 in US Patent 10,540,165 in the following table:
Instant Application
Patent number 10,540,165
Claim 1. 
A system comprising:

a storage pool including storage items distributed across two or more physical storage locations;
a first file server virtual machine (FSVM) hosted at a first computing node of a
distributed computing system, wherein the first FSVM is configured to process 
wherein the second FSVM is configured to process requests for I/O transactions for a second storage item of the storage pool


deployment server configured to upgrade the first FSVM from a first code version
to a second code version by performing actions comprising:



generating a snapshot of a code image associated with the second program code version;



wherein the second FSVM 1s configured to process at least one request for an I/O
transaction for the first storage item of the storage pool at least in part during the upgrade of the first FSVM.

Claim 1. 
A system comprising: 

a virtualized file server (VFS) comprising a plurality of user virtual machines (VMs), the virtualized file server configured to provide file services to additional virtual
machines hosted by one or more host machines;












a deployment server configured to upgrade the VFS from
a first code version to a second code version by performing actions comprising:


generating a snapshot of a code image associated with the second program code version;




detaching an existing code image from the selected first FSVM, wherein the selected first FSVM is located on a host
machine;

attaching the snapshot to the selected first FSVM; and causing the selected first FSVM to boot from the snapshot.


Claims 1-8, 10-12 and 14-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 10,540,165.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the patent, anticipates or otherwise renders obvious the limitations of 1-8, 10-12 and 14-24, respectively of this instant application.  
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "the second program”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 9, 13, 16 and 23 recite the limitation "the upgrade token”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3,10,14,18,21,25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1)

          As per claim 1, Aron teaches A system comprising:
a storage pool including storage items distributed across two or more physical storage locations; (Fig 1, Block 160 (Storage Pool)) 
a first file server virtual machine (FSVM) hosted at a first computing node of a distributed computing system, wherein the first FSVM is configured to process requests for input/output (I/O) transactions for a first storage item of the storage pool; (Aron Fig 1 Block 110a (Service VM))
a second FSVM hosted at a second computing node of the distributed computing system , wherein the second FSVM is configured to process requests for I/O transactions for a second storage item of the storage pool; (Aron Fig 1 Block 110b (Service VM))
wherein the second FSVM configured to process at least one request for an I/O transaction for the first storage item of the storage pool at least in part during the upgrade of the first FSVM. (Aron Fig 13 and [col 18, lines 61-67] Other possible situations may arise that result in the need to transfer ownership of a vDisk from one Service VM to another Service VM. For example, consider if the Service VM that is the owner of a shared vDisk (or the server node that hosts the Service VM) undergoes a failure. In this situation, a new Service VM will need to take over as the owner of the vDisk to handle ongoing I/O request for that vDisk)

           This must be seen in conjunction with Aron (below) which teaches the upgrade part of the FSVM. Here the failure of first service VM in Aron causes the first service VM to be unavailable and another service VM to take over the I/O requests. When combined with Aron this failure will be the upgrade of the first VM which makes it temporarily unavailable.

Aron does not teach a deployment server configured to upgrade the first FSVM from a first code version to a second code version by performing actions comprising: 
generating a snapshot of a code image associated with the second program code version and providing the snapshot to the first computing node, wherein the snapshot is used by the first computing node during an upgrade of the first FSVM.
However, Arcese teaches a deployment server (Arcese Block 330 (Product Update Advisor) configured to upgrade the first FSVM from a first code version to a second code version by performing actions comprising: 
 generating a snapshot of a code image associated with the second program code version; (Arcese [0026] A software image is provided of a new virtual disk, or more, for a generic software product SWi; the software image is a physical file that defines the whole new virtual disk (for example, in the VMDK format). The new virtual disk stores a new level of the software product, denoted with SWi(new), together with new metadata METAi(new) of the new level of the software product SWi(new); the 
providing the snapshot to the first computing node, wherein the snapshot is used by the first computing node during an upgrade of the first FSVM; (Arcese Figs 4B and 4C. see also paragraphs 41-45 which explain the actual upgrade process)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Arcese with the system of Aron and to use a snapshot. One having ordinary skill in the art would have been motivated to use Arcese into the system of Aron for the purpose of updating software products on virtual machines. (Arcese paragraph 02)

Claim 25 is quite similar to claim 1, except the request to upgrade the VMs are issued for both first and second service VM. Apart from that, the whole concept of redirection of traffic (to another VM) while a VM is undergoing upgrade is identical.

As per claim 2, Arcese teaches the first FSVM is configured to process requests from a user FSVM located on the first computing node. (Arcese [0048] However, the method may be applied to any type of virtual machine (for example, part of a virtual appliance or stand-alone, hosted on a hypervisor or a guest operating system), even not in a cloud computing environment. The method may be used to perform any update of the software product (for example, either to upgrade or to downgrade it)).

As per claim 3, Arcese teaches the deployment server is further configured to detach an existing code image from the first VM. (Arcese [0044] The start command of the new level of the software product is extracted from the new metadata at block 487; the start command is executed so as to re-start the new level of the software product. The current virtual disk is detached from the virtual machine at block 490. In this way, the current level of the software product is completely replaced by its new version (for example, with a corresponding notification that is provided to the system administrator to indicate the completion of the operation))

As to claims 10, 18, 25 and 26, they are rejected based on the same reason as claim 1.
          As to claims 14 and 21, they are rejected based on the same reason as claim 3.

Claims 4,15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Bakke(US 2017/0024224 A1).

As per claim 4, Arcese teaches the deployment server is further configured to attach the snapshot to the first FSVM (Arcese [0066] In an embodiment, said step of providing an image of at least one new virtual disk comprises detecting an attachment of said at least one new virtual disk to the virtual machine. In addition or in alternative, said step of providing an image of at least one new virtual disk comprises  
Arcese does not teach cause the first FSVM to boot from the snapshot.
However, Bakke teaches cause the first FSVM to boot from the snapshot. (Bakke [0022] To address this problem, embodiments described herein access a shared boot volume images that may be stored in a shared storage repository 160. Each of the shared boot volume images may represent a respective "snapshot" of a boot volume with a respective set of files (e.g., corresponding to a particular version of such files) corresponding to a golden image or template for a virtual machine. In an embodiment, as used herein, a shared boot volume includes operating system data, files for booting a virtual machine, and/or applications and settings).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bakke with the system of Aron and Arcese to boot from the snapshot. One having ordinary skill in the art would have been motivated to use Bakke into the system of Aron and Arcese for the purpose of sharing a boot volume for multiple virtual machines (Bakke paragraph 12)

As to claims 15 and 22, they are rejected based on the same reason as claim 4.

Claims 5,16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Bakke(US 2017/0024224 A1) and Shepard (US 2005/0228798 A1)

As per claim 5, Arcese teaches when the snapshot has been attached to the first FSVM (Arcese [0066] In an embodiment, said step of providing an image of at least one new virtual disk comprises detecting an attachment of said at least one new virtual disk to the virtual machine. In addition or in alternative, said step of providing an image of at least one new virtual disk comprises monitoring an availability of the new level of the software product in a remote product repository).
Aron, Arcese and Bakke do not teach the deployment server is further configured to release the upgrade token acquired by the first FSVM.
However, Shepard teaches the deployment server is further configured to release the upgrade token acquired by the first FSVM. (Shepard [0055] the parent update service node 402 returns an authorization token to the child update service node 404.).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shepard with the system of Aron, Arcese and Bakke and to use an upgrade token. One having ordinary skill in the art would have been motivated to use Shepard into the system of Aron, Arcese and Bakke for the purpose of distributing update metadata in an update distribution system. (Shepard paragraph 01).

As to claims 16 and 23, they are rejected based on the same reason as claim 5.

Claims 6, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Bakke(US 2017/0024224 A1) and Shepard (US 2005/0228798 A1) and Vincent (US 2016/0110214 A1)

As per claim 6, Aron and Arcese and Bakke and Shepard do not teach wherein during at least a portion of detaching the existing code image from the first FSVM and attaching the snapshot to the first FSVM, a storage device and IP address of the first computing node are replaced by a storage device and IP address of the second computing node.
However, Vincent teaches wherein during at least a portion of detaching the existing code image from the first FSVM and attaching the snapshot to the first FSVM, a storage device and IP address of the first computing node are replaced by a storage device and IP address of the second computing node (Vincent [0035] An IP address derived from DNS mappings is beneficial in such a dynamic cloud environment, as instance or availability failures, for example, can be masked by programmatically remapping the IP address to any appropriate replacement instance for a use).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Vincent with the system of Aron and Arcese and Bakke and Shepard to replace ip addresses. One having ordinary skill in the art would have been motivated to use Vincent into the system of Aron and Arcese and 

As to claims 17 and 24, they are rejected based on the same reason as claim 6.

Claims 7, 11, 19, 29, 30, 32, 33, 35, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Sudarsanam (US 2014/0279909 A1 ).

As per claim 7, Aron and Arcese do not teach the snapshot comprises metadata identifying one or more locations of blocks of the code image on a first storage device associated with the distributed computing system.
However, Sudarsanam teaches the snapshot comprises metadata identifying one or more locations of blocks of the code image on a first storage device associated with the distributed computing system. (Sudarsanam [0036] Examples of files created by the hypervisor store the content of one or more vdisks, the state of the VM's BIOS, information and metadata about snapshots created by the hypervisor, configuration information of the specific VM, etc and [0038] In various embodiments, a set of metadata stored at metadata 210 includes at least one data structure (e.g., B-tree) that includes mappings to locations in storage 212 at which data of a container (e.g., VM, vdisk, or file) associated with the set of metadata is stored. In some embodiments, a set of metadata stored at metadata 210 includes at least a B-tree that is a snapshot that maps to data stored in storage 212 associated with a container's 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sudarsanam with the system of Aron and Arcese to identify metadata. One having ordinary skill in the art would have been motivated to use Sudarsanam into the system of Aron and Arcese for the purpose of avoiding copying an entire state of a snapshot (Sudarsanam paragraph 02).

As per claim 29, Aron and Arcese do not teach wherein the first FSVM is operable to process I/O requests for the first storage item of the distributed storage pool by determining at least one storage location of the first storage item using a map.
However, Sudarsanam teaches the first FSVM is operable to process I/O requests for the first storage item of the distributed storage pool by determining at least one storage location of the first storage item using a map. (Sudarsanam [0037] In various embodiments, storage system 102 is configured to store meta-information identifying which stored data objects, such as files or other virtual machine storage abstractions, are associated with which VM or vdisk.  In various embodiments, storage system 102 stores the data of VMs running on server 106 and also stores the metadata that provides mapping or other identification of which data objects are associated with which specific VMs.  In various embodiments, mapping or identification 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sudarsanam with the system of Aron and Arcese to use storage maps. One having ordinary skill in the art would have been motivated to use Sudarsanam into the system of Aron and Arcese for the purpose of avoiding copying an entire state of a snapshot (Sudarsanam paragraph 02).

As per claim 30, Sudarsanam teaches the first FSVM is operable to process I/O requests for the second storage item of the distributed storage pool during the upgrade of the second FSVM by determining at least one storage location of the second storage item using the map. (Sudarsanam [0037] In various embodiments, storage system 102 is configured to store meta-information identifying which stored data objects, such as files or other virtual machine storage abstractions, are associated with which VM or vdisk.  In various embodiments, storage system 102 

As to claims 11 and 19, they are rejected based on the same reason as claim 7.
As to claims 32, 35 and 38, they are rejected based on the same reason as claim 29.
As to claims 33, 36 and 39, they are rejected based on the same reason as claim 30.

Claims 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Adi (US 2012/0081395 A1).

the snapshot comprises metadata identifying a location of at least one block of a code image on a second storage device associated with the distributed computing system.
However, Adi teaches the snapshot comprises metadata identifying a location of at least one block of a code image on a second storage device associated with the distributed computing system. (Adi [0006] A selection of a virtual image asset is received. The virtual image asset comprises one or more virtual image disks, a second set of metadata, and a second set of artifacts comprising a second set of executable instructions associated with a second set of operations. A new virtual image asset is created based on the at least one composable software bundle and the virtual image asset. The new virtual image asset comprising a third set of metadata that is based on the first set of metadata from the at least one composable software bundle and the second set of metadata from the virtual image asset. The new virtual image asset further comprising a third set of artifacts comprising a third set of executable instructions associated with a third set of operations that is based on the first set of artifacts from the at least one composable software bundle and the second set of artifacts from the virtual image asset).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Adi with the system of Aron and Arcese to identify code image on the storage device. One having ordinary skill in the art would have been motivated to use Adi into the system of Aron and Arcese for the purpose of cross-configuring software on multiple platforms (Adi paragraph 02).

As to claims 12 and 20, they are rejected based on the same reason as claim 8.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Shepard (US 2005/0228798 A1) and Nabi (US 2019/0034240 A1).

As per claim 9, Aron and Arcese do not teach the upgrade token is configured for association with one FSVM of the plurality of FSVMs at a time.
However, Shepard teaches the upgrade token is configured for association with one FSVM of the plurality of FSVMs at a time (Shepard [0055] After properly authenticating and authorizing with the parent update service node 402, at event 410 the parent update service node 402 returns an authorization token to the child update service node 404 [0072] FIG. 6 is a flow diagram of an exemplary subroutine 600, suitable for use in the exemplary routine 500 of FIG. 5, for obtaining a synchronized update list of "available" updates from a parent update service node. Beginning at block 602, as previously discussed with regard to FIGS. 4A and 4B, the child update service node authenticates and authorizes itself with the parent update service node and, in response to proper authentication and authorization, receives an authorization token Shepard [0072] At block 604, in conjunction with the authorization token, the child update service node establishes communication parameters with the parent update service node. Establishing communication parameters permits the parent and child 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shepard with the system of Aron, Arcese and Bakke and to use an upgrade token. One having ordinary skill in the art would have been motivated to use Shepard into the system of Aron, Arcese and Bakke for the purpose of distributing update metadata in an update distribution system. (Shepard paragraph 01).

Shepard does not teach wherein the first FSVM is a selected FSVM from a plurality of FSVMs.
However, Nabi teaches the first FSVM is a selected FSVM from a plurality of FSVMs (Nabi [0056] To comply with the anti-affinity constraint, no more than one VM can be upgraded at a time from a single tenant.  Hence, the batch size for VM upgrades (W.sub.11) is 4 in the first sub-iteration (j=1), and all four tenants are selected; one VM for each selected tenant to upgrade).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Nabi with the system of Aron and Arcese and Shepard  to select a VM for upgrade. One having ordinary skill in the art would have been motivated to use Nabi into the system of Aron and Arcese and Shepard  for 

As to claim 13, it is rejected based on the same reason as claim 9.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Conover (US 2013/0047160 A1).

          As per claim 27, Aron and Arcese do not teach responsive to an indication that the upgrade of the second FSVM is complete, operating the first FSVM such that the first FSVM is no longer operable to process requests for I/O transactions for the second storage item of the distributed storage pool, wherein the second FSVM is operable to process requests for I/O transactions for the second storage item of the distributed storage pool upon completion of the upgrade of the second FSVM.
           However, Conover teaches responsive to an indication that the upgrade of the second FSVM is complete, operating the first FSVM such that the first FSVM is no longer operable to process requests for I/O transactions for the second storage item of the distributed storage pool, wherein the second FSVM is operable to process requests for I/O transactions for the second storage item of the distributed storage pool upon completion of the upgrade of the second FSVM. (Conover Fig 2 and [0017] In at least one example, the primary application 115 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Conover with the system of Aron and Arcese to select a VM for upgrade and switch back to it once complete. One having ordinary skill in the art would have been motivated to use Conover into the system of 

Claims 28, 31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aron (US 8,601,473 B1) in view of Arcese (US 2015/0220324 A1) in further view of Sevigny (US 2015/0378761 A1).

           As per claim 28, Aron and Arcese do not teach wherein operating the first FSVM on the first computing node of the distributed computing system comprises presenting, by the first FSVM, a namespace including the first storage item and the second storage item of the distributed storage pool, wherein the second FSVM is operable to present the namespace.
          However, Sevigny teaches wherein operating the first FSVM on the first computing node of the distributed computing system comprises presenting, by the first FSVM, a namespace including the first storage item and the second storage item of the distributed storage pool, wherein the second FSVM is operable to present the namespace. (Sevigny [0034] To clarify how VSAN modules 120(1)-120(M) may create a storage object representation of a newly provisioned VM in object store 116, FIG. 2 depicts an example object structure 200 for a "VM 1" running on host system 104(1) according to an embodiment.  As shown, object structure 200 includes a top-level "namespace" object 202 that is one of multiple namespace objects in object store 116.  Namespace object 202 corresponds to a representation of a file system (such as VMFS, NFS, etc.) that is used to store the files of VM 1 that represent 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sevigny with the system of Aron and Arcese to use a namespace. One having ordinary skill in the art would have been motivated to use Sevigny into the system of Aron and Arcese for the purpose of integrating HA with distributed object-based storage systems like HC/OB storage (Sevigny paragraph 08)

As to claims 31, 34 and 37, they are rejected based on the same reason as claim 28.
Response to Arguments
Applicant's arguments filed on 08/03/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 10, 18 and 25 have been considered but are moot because the arguments do not apply because of the introduction of new art by Aron.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196